DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG; Lingyan (US-20170200601-A1).
Song teaches aqueous and semi-aqueous composition for the removal of post-etch residues with tungsten and cobalt compatibility.  Song further teaches these compositions are suitable for use with microelectronic devices (see abstract and title).
Concerning the oxidant of instant claims 1, 2, 3, 5, 6, 10, Song teaches in paragraph 38 the use of various suitable oxidants including the use of iodates, periodates in amounts ranging from 0.001-1% by mass of the composition.  Specifically taught is the use of ammonium periodate and tetramethylammonium periodate as required in instant claim 6.  It should be further noted that the amount of oxidant falls within the ranges defined in instant claims 1 and 2.  But the amounts described in claim 3 with the minimum amount of oxidant being 1.5% is not taught.
Concerning the etchant containing boron described in instant claims 1, 2, 7, 10, Song teaches in table 2 (between paragraphs 29 and 30) the use of etchant sources in amounts from 0.01-10% of the composition.  Various suitable etchants are taught by Song in paragraph 33 which includes the use of tetrafluoroborates such as tetramethylammonium tetrafluoroborate as described in instant claim 7.  It should be further noted that the amounts of etchant are further described to be more preferably 0.01-2% of the composition (see table 3 after paragraph 57).
Concerning the pyrrolidinone component described in instant claims 1, 2, 8, 9, 10, Song teaches the use of solvents in amounts ranging from 0-20% of the composition (see table 1) and 5-20% (see paragraph 36).  In paragraph 36, Song describes suitable solvents for their composition including the use of pyrrolidinones such as N-methylpyrrolidinone and cyclohexylpyrrolidinone.
Concerning the corrosion inhibitor described in instant claims 1, 2, 4, 10, Song teaches the use of corrosion inhibitors in table 1 in amounts ranging from 0.001-10% of the composition.  In paragraph 34, Song describes suitable corrosion inhibitors including the use of benzotriazole and substituted benzotriazoles including methyl benzotriazole.
Concerning the metal-ion free surfactant of instant claims 1, 2, 7, 10, Song teaches the use of non-ionic surfactants in table 2 in amounts ranging from 0.001%-10% of the composition.  Noting the nonionic surfactants are metal-ion free as nonionic implies no ions are present.  In paragraph 34, Song teaches corrosion inhibiting surfactants suitable for their composition including the use of dodecylbenzene sulfonic acid as per instant claim 7.
Song teaches the pH of the composition can range from 4-14, 6-14, 6-10, or about 8 to 13 (paragraph 30) as per instant claims 1, 2, 10.
Concerning the mixing step of instant claim 11, Song teaches the compositions are formed by mixing ingredients to form a homogeneous solution (par 44).
Concerning the method of instant claim 12, Song teaches in paragraph 63, the use of the compositions for removing post-ash residues in the manufacturing of microelectronic devices.
Concerning the substrate limitations of instant claim 13, Song teaches the compositions for use on substrates containing titanium and copper residues (par 64).  The interconnect compositions are further described in paragraph 2 as being aluminum or copper interconnects.

Allowable Subject Matter
Claims 3, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or render obvious the high amounts of oxidant required by instant claim 3.  Further, as the prior art teaches specific ranges suitable for their use, the high ranges of instant claim 3 are taught away from by the prior art.
Concerning instant claim 14 and the dependent claim 15, the prior art fails to teach or suggest the use of a vibration step as require by instant claim 14.  Nor does the prior art provide any motivation for the inclusion of this step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767